Citation Nr: 1229668	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-32 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 31, 1994, for the award of service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for posttraumatic stress disorder and assigned an effective date of August 31, 1994.  The Veteran appealed the effective date assigned.

In June 2011, the Board denied the Veteran's claim.  The Veteran thereafter appealed.  In March 2012, the United States Court of Appeals for Veterans Claims granted a joint motion for remand.  
 
The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In light of the joint motion for remand, and the authorities cited therein, the Board finds that the duty to assist includes securing a retrospective medical opinion to determine when the onset of posttraumatic stress disorder occurred.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer this case to a board certified psychiatrist to address when posttraumatic stress disorder was first manifest.  The RO must provide the psychiatrist a the Veteran's claims folders, a copy of this remand, and access to Virtual VA.  The examiner must acknowledge his/her review of the evidence of record, to specifically include Virtual VA.  Following that review, the examiner must offer an opinion addressing the date that the Veteran's posttraumatic stress disorder was first manifest.  The examiner should further offer an opinion addressing the severity of the Veteran's posttraumatic stress disorder at the time it was first manifest.  The examiner is hereby informed that the mere fact that posttraumatic stress disorder may not have been documented in medical record prior to August 1994 is not per se controlling.  A complete rationale must be provided for any and all opinions offered.

2.  Thereafter, the RO must review the examiner's report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   

3.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




